  Case 1:21-cv-00705-LPS Document 16 Filed 07/23/21 Page 1 of 2 PageID #: 95




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                                  :
SPARK THERAPEUTICS, INC.,                         :
                                                  :
                                                  :
                       Plaintiff,                 :
                                                  :   C.A. No. 21-705-LPS
                v.                                :
                                                  :
BLUEBIRD BIO, INC.,                               :
                                                  :
                                                  :
                       Defendant.                 :



                 MOTION AND ORDER FOR ADMISSION PRO HAC VICE
         Pursuant to Local Rule 83.5 and the attached certification, counsel moves the admission

pro hac vice of Maxwell C. Preston, Esquire, of Ballard Spahr LLP, 1675 Broadway, 19th Floor,

New York, NY 10019-5820, to represent Plaintiff Spark Therapeutics, Inc. in this matter.

Dated: July 23, 2021                              /s/ Beth Moskow-Schnoll
                                                  Beth Moskow-Schnoll (No. 2900)
                                                  BALLARD SPAHR LLP
                                                  919 N. Market St, 11th Floor
                                                  Wilmington, DE 19801-3034
                                                  Tel.: 302-252-4447
                                                  Email: moskowb@ballardspahr.com

                                                  Attorney for Plaintiff Spark Therapeutics, Inc.




                                    ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.

Dated:
                                                            United States District Judge
Case 1:21-cv-00705-LPS Document 16 Filed 07/23/21 Page 2 of 2 PageID #: 96
